Title: To Thomas Jefferson from Carlos Martínez de Irujo, 18 March 1801
From: De Irujo, Carlos Martínez
To: Jefferson, Thomas



Dear Sir
Philadelphia 18 of March 1801

I have delay’d some few days writing to you a second letter on the important buiseness, trusted by you to my care, flattering myself to give you more satisfactory news than those imparted by my first, but I am sorry to tell you that no succes has crown’d as yet my endeavours—The Cook I had last, & of whom I spoke in my preceding letter, is gone to the Havana, & another who was recommended to me, tho a man of abilities, posses not other qualifications equally  material—I am sorry then to tell you that Philadelphia does not offer the chance of a good Cook; perhaps by writing to New York you will be more fortunate—
You have heard officially perhaps of the late change which has taken place in the Spanish Cabinet—I am sorry my good Friend d’Urquijo is out, as he was a man of talent & vertu, & as this circumstance will probably banish my former golden, but grounded expectations. At all events the intended step on your part, tho probably too late, may be always of use, & of course I’ll expect it with gratitude—
Poor Dr. Priestly has been & continues yet very sick: we apprehended three days ago for his life; but tho very ill yet, he appears to be on the recovery—
The Governor & all the Family joins me, in my best wishes for your good health & happiness for the sake of humanity & your friends, in whose number I’ll take the liberty to include
your most obt. & he. Servt.

Le Chevalier d’Irujo

